Title: From Thomas Jefferson to Bournonville, 3 October 1793
From: Jefferson, Thomas
To: Bournonville



Sir
Monticello in Virginia. Oct. 3. 1793.
 
I recieved yesterday your favor of Sep. 18. stating that the vessel the Industry, armed at St. Domingo, having taken and sent into Baltimore the English vessel the Rochampton, the same had been arrested by order of the government, and guards put on board, and I shall immediately communicate it to the President. Should he not in the mean time have recieved information of this seisure, whether it has been by any agent of the Executive authority, and on what grounds, the enquiry will be immediately ordered. Should it turn out to have been under that authority, and on improper grounds, you may be assured the President will have the vessel immediately liberated. Should the arrest, on the other hand, have been made under the Judiciary authority, I have equal confidence that that branch of the government will exercise it’s powers with equal exactness for the liberation of the vessel, if she has been unjustifiably arrested, and the correction of any error committed therein by it’s agents.
 
On this and every other occasion, I may venture to assure you of the concurrence you desire in arranging, with the cordiality and good understanding of free, friendly, and allied nations, whatever matters may arise of mutual concern, and in proving the price we set on these motives of attachment by every friendly act which justice to others will permit. I beg you to accept personally of the sentiments of esteem & respect with which I have the honor to be Sir your most obedt. servt

Th: Jefferson

